Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Donald L. Gillispie, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of Alternate Energy Holdings, Inc. on Form 10-Q for the quarter ended March 31, 2011 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Quarterly Report of Alternate Energy Holdings, Inc. on Form 10-Q fairly presents in all material respects the financial condition and results of operations of Alternate Energy Holdings, Inc. By: /s/ DONALD L. GILLISPIE Name: Donald L. Gillispie Title: President, Chief Executive Officer, and Director Date: May 17, 2011 I, Rick J. Bucci, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of Alternate Energy Holdings, Inc. on Form 10-Q for the quarter ended March 31, 2011 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Quarterly Report of Alternate Energy Holdings, Inc. on Form 10-Q fairly presents in all material respects the financial condition and results of operations of Alternate Energy Holdings, Inc. By: /s/ RICK J. BUCCI Name: Rick J. Bucci Title: Chief Financial Officer Date: May 17, 2011 A signed original of this written statement required by Section 906 has been provided to Alternate Energy Holdings, Inc. and will be retained by Alternate Energy Holdings, Inc. and furnished to the Securities and Exchange Commission or its staff upon request. This Certification is being furnished pursuant to Rule15(d)and shall not be deemed “filed” for purposes of Section18 of the Exchange Act (15 U.S.C. 78r), or otherwise subject to the liability of that section. This Certification shall not be deemed to be incorporated by reference into any filing under the Securities Act or the Exchange Act, except to the extent that the Company specifically incorporates it by reference.
